Appeal by the People from an order of the County Court, Suffolk County, dated February 9, 1976, which, inter alia, granted the branch of defendant’s motion which sought dismissal of the indictment, and did so with leave to the People to resubmit to another Grand Jury. Order reversed, on the law, and the said branch of defendant’s motion is denied. In our opinion, the statement of the prosecutor to the members of the Grand Jury was not sufficiently prejudicial to warrant the dismissal of the indictment. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.